DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment and Request for Reconsideration After Non-Final Rejection has been entered.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-7 and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petschow et al. (US 5,550,106) in view of Ash et al. (“Handbook for Cosmetic and Personal Care Additives, Volumes 1-2 (2nd Editions) – CA to Calcium hydroxide”, 2002, pp. 944-1026) and as evidenced by Food B (“Calcium gluconate (FDB001981)”, https://foodb.ca/compounds/FDB001981, July 2015, downloaded 29 February 2021).
Regarding claims 1-4, Petschow et al. disclose a nutritional composition (i.e. infant formula or adult enteral composition) having a buffer strength of from 9 to 18, wherein the nutritional composition comprises protein, lipid and carbohydrate, and about 0.2% (w/w) of salt having a pKa lower than 4 (i.e. calcium chloride and calcium phosphate - Table 6/Example A) (C2/L44-57, C5/L59-C6/L17, C6/29-38).  
Petschow et al. also disclose that the nutritional formula having a buffer strength resembling human milk (i.e. low buffer strength) allows the natural level of gastric acidity to be more effective in inactivating intestinal pathogens (C2/L13-47).  Petschow et al. also disclose that such pathogenic microorganisms include bacteria such as Salmonella, Shigella, Campylobacter, Clostridia, Acromonas, Staphylococcus, Pseudomonas, and Vibrio species (C8/L17-25).  Petschow et al. disclose that formulas with acid buffering capability that is higher than average human milk further compromise the protective nature of the relatively immature gastric acid secretions in the newborn infant (C4/L65-C5/L2).  

Petschow et al. disclose among the salts expected to contribute to buffering capacity belong to the anion groups including lactate, phosphate, citrate, carbonate and acetate (C5/L35-38).  Moreover, while Petschow et al. specifically disclose salts including calcium phosphate and calcium chloride, the reference is silent with respect to calcium gluconate.  
Ash et al. teach calcium gluconate is a known buffer or pH control agent for use in pharmaceutical and food applications (p. 947/Calcium gluconate).  Further, as evidenced by FoodB, calcium gluconate has a pKa value of less than 4 (page 2/Predicted Properties). 
Given Petschow et al. disclose the use of salts that are known to contribute to buffering capacity of the nutritional composition, including calcium phosphate and calcium chloride (i.e. salts that have a pKa of less than 4), since Ash et al. disclose calcium gluconate (i.e. salt with a pKa of less than 4) which is known to be used as a buffer in pharmaceutical and food applications, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used any buffer salt known to be used in food applications, including calcium gluconate, and arrive at the present invention with a reasonable expectation of success.  
claims 5-7, modified Petschow et al. disclose all of the claim limitations as set forth above.  Petschow et al. disclose a nutritional formula wherein the protein source has a whey to casein ratio of 60:40 (see Table 6/Example A). 
Regarding claims 12 and 13, modified Petschow et al. disclose all of the claim limitations as set forth above.  Petschow et al. disclose a nutritional composition comprising about 0.2 g to about 8 g lipid per 100 kcal (C6/L17-28).  Petschow et al. disclose the lipid can be any lipid or fat known in the art to be suitable for use in nutritionally complete compositions (C6/L39-40).  Petschow et al. disclose lipid sources may include, for example, factions of oils comprising esters of fatty acids wherein the fatty acids are docosahexaenoic acid and arachidonic acid (C6/L39-50).  Absent evidence to the contrary, one of ordinary skill in the art would have found it obvious to have used any combination of lipids suitable for a nutritionally complete composition, including wherein the composition comprises at least one source of long chain polyunsaturated fatty acids in an amount of 5 mg/100 kcal to about 100 mg/100 kcal.
Regarding claims 14-17, 19 and 20, Petschow et al. disclose a method for reducing the incidence of colonization (i.e. inactivating or inhibiting) of pathogenic bacteria (i.e. E. coli – see Table 3), in the gastrointestinal tract of a subject, the method comprising the step of administering to the subject a nutritional composition (i.e. infant formula or adult enteral composition) having a buffer strength of from 9 to 18, wherein the nutritional composition comprises protein, lipid and carbohydrate, and about 0.2% (w/w) of salt have a pKa lower than 4 (i.e. calcium chloride and calcium phosphate - Table 6/Example A) (C2/L44-57, C5/L59-C6/L17, C6/29-38).  
Petschow et al. also disclose that the nutritional formula having a buffer strength resembling human milk (i.e. low buffer strength) allows the natural level of gastric acidity to be Salmonella, Shigella, Campylobacter, Clostridia, Acromonas, Staphylococcus, Pseudomonas, and Vibrio species (C8/L17-25).  Petschow et al. disclose that formulas with acid buffering capability that is higher than average human milk further compromise the protective nature of the relatively immature gastric acid secretions in the newborn infant (C4/L65-C5/L2).  
Petschow et al. is silent with respect to the combination of the claimed amounts of pectin and starch.  Given Petschow et al. disclose wherein the nutritional composition comprises from 6 g to 25 g of carbohydrate per 100 kcal wherein the carbohydrate includes lactose, starch and fibers such as pectin (C6/L18-38), absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art at the time of the invention to have any combination of the disclosed carbohydrates in amounts overlapping those presently claimed. 
Petschow et al. disclose among the salts expected to contribute to buffering capacity belong to the anion groups including lactate, phosphate, citrate, carbonate and acetate (C5/L35-38).  Moreover, while Petschow et al. specifically disclose salts including calcium phosphate and calcium chloride, the reference is silent with respect to calcium gluconate.  
Ash et al. teach calcium gluconate is a known buffer or pH control agent for use in pharmaceutical and food applications (p. 947/Calcium gluconate).  Further, as evidenced by FoodB, calcium gluconate has a pKa value of less than 4 (page 2/Predicted Properties). 
Given Petschow et al. disclose the use of salts that are known to contribute to buffering capacity of the nutritional composition, including calcium phosphate and calcium chloride (i.e. salts that have a pKa of less than 4), since Ash et al. disclose calcium gluconate (i.e. salt with a pKa of less than 4) which is known to be used as a buffer in pharmaceutical and food 
Regarding claim 18, modified Petschow et al. disclose all of the claim limitations as set forth above.  Petschow et al. disclose a nutritional formula wherein the protein source has a whey to casein ratio of 60:40 (see Table 6/Example A).  

 Claims 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petschow et al. (US 5,550,106) in view of Ash et al. (“Handbook for Cosmetic and Personal Care Additives, Volumes 1-2 (2nd Editions) – CA to Calcium hydroxide”, 2002, pp. 944-1026) and as evidenced by Food B (“Calcium gluconate (FDB001981)”, https://foodb.ca/compounds/FDB001981, July 2015, downloaded 29 February 2021) as applied to claim 1, and further in view of Scalabrin et al. (“New Prebiotic Blend of Polydextrose and Galacto-oligosacchardies Has a Bifidogenic Effect in Young Infants”, JPGN, Volume 54, Number 3, March 2012, pp. 343-352).  
Regarding claims 8-11, modified Petschow et al. disclose all of the claim limitations as set forth above.  Petschow et al. is silent with respect to the nutritional composition further comprising a prebiotic.
Scalabrin et al. teach that gut microbiota plays a critical role in stimulating maturation of the immune system in early infancy and differs in breast-fed and formula-fed infants (p. 343/Introduction).  Scalabrin et al. teach that the gut microbiota of breast-fed infants has been associated with a lower number of intestinal pathogens and less infectious diarrhea (p. 343/Introduction).  Scalabrin et al. teaches that prebiotics are nondigestible or partially digestible Bifidocbacterium genus in healthy term infants during a 60-day feeding period (p. 349/Discussion).  
Petschow et al. and Scalabrin et al. are combinable because they are concerned with the same field of endeavor, namely, nutritional compositions for infants.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a prebiotic supplement, as taught by Scalabrin et al., in the infant formula of Petschow et al. for the purpose of stimulating the growth and/or activity of beneficial bacteria in the colon.  
Response to Arguments
Applicants’ arguments filed 3 June 2021  have been fully considered but they are not persuasive.
Applicants submit “none of the cited references teach, disclose or suggest a composition comprising the specific calcium gluconate salt, starch, and pectin in the amounts recited in independent claims 1, 14 and 19.  
Applicants submit “Petschow discloses a laundry list of anionic components that can be used to control pH, including phosphate, citrate, carbonate, acetate, and lactate.”  Applicants 
Petschow et al. disclose a nutritional composition (i.e. infant formula or adult enteral composition) having a buffer strength of from 9 to 18 (Table 6/Example A) (C2/L44-57, C5/L59-C6/L17, C6/29-38).  Petschow et al. also disclose that the nutritional formula, having a buffer strength resembling human milk (i.e. low buffer strength), allows the natural level of gastric acidity to be more effective in inactivating intestinal pathogens (C2/L13-47).  
Petschow et al. explains that the buffer strength of the nutritional composition comes from the protein and electrolyte constituents (C5/L20-23).  Petschow et al. disclose that the salts expected to contribute to buffering capacity belong to the anion group families such as phosphate, citrate, carbonate, acetate and lactate (C5/L35-38).    
While Petschow et al. disclose that it is preferred that the low buffer composition of the invention are prepared by varying the citrate level of the composition (C5/L52-54), Petschow et al. does not discourage the use of non-citrate salts.  In fact, the overall objective of Petschow et al. is to produce a composition that is nutritionally complete and having a buffering strength lower than the currently marketed product and approaching that of the human milk (Abstract, C2/L44-63).  
Indeed, Petschow et al. disclose an experiment comparing the effects of protein and two commonly used family of salts, phosphates and citrates on buffer strength of a nutritional composition (C10-C11/Example 2).  Petschow et al. disclose that the buffer strength of 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP §2123).
Applicants submit “Petschow does not provide any guidance or motivation to select starch or pectin from the disclosed list of possible carbohydrates to include in the composition.”
Petschow et al. disclose the carbohydrate component of the composition of the invention can be any suitable carbohydrate known in the art to be suitable for use in nutritionally complete compositions including sucrose, fructose, xylitol, glucose, maltodextrin, lactose, corn syrup, corn syrup solids, rice syrup solids, rice starch, modified corn starch modified tapioca starch, rice flour and soy flour (C6/L29-35).  Petschow et al. also disclose that part of the carbohydrate can be fiber including soy fiber, pectin, oat fiber, pea fiber, guar gum, gum acacia and modified cellulose (C6/L35-38).  Here, Petschow et al. clearly provides guidance to select any carbohydrates known in the art to be suitable for use in nutritionally complete compositions and to provide a portion of carbohydrate as fiber.  Given the disclosure of Petschow et al., the skilled artisan would have found it obvious to have used any combination of carbohydrate and fiber.  There is no evidence on the record demonstrating the unexpected properties of using the claimed combination of carbohydrate and fiber versus any other carbohydrate disclosed by Petschow et al.    
see CODEX Alimentarius, “Standard for Infant Formula and Formulas for Special Medical Purposes Intended for Infants”, CODEX STAN 72, 1981), the compositions of Petschow et al. would comprises from about 3.6 % to about 17.6% (w/w) carbohydrate.  Clearly, Petschow et al. disclose carbohydrate in amounts overlapping the claimed ranges.
Applicants submit “Petschow does not teach, disclose or suggest compositions that are capable of inhibiting the growth of bacteria, or capable of supporting resistance to growth of bacteria, wherein the bacteria is selected from the selected from the group consisting of Enteropathogenic E. coli (EPEC), Enteroaggregative E. coli (EAEC), Cronobacter sakazakii, and combinations thereof, as recited in claims 14 and 19.
Here, Petschow et al. disclose a low buffer nutritional composition for controlling orally ingested pathogens (C8/L1-2).  Petschow eta l. disclose the term “controlling” refers to antimicrobial activity such as the suppression, inhibition, kill, stasis, inactivation or destruction of pathogenic microorganism, or any interference with the growth of pathogenic microorganisms which results in a slower growth rate (C8/L7-11).  Petschow et al. disclose that the microorganisms contemplated are those microorganisms which are pathogenic via the oral route (C8/L17-19).  It is clear the nutritional composition of Petschow et al., having a buffer strength of 18 or lower, is formulated to control colonization of orally ingested pathogens (i.e. in the gastrointestinal tract) which could include any of the claimed group of bacteria.  
Applicants submit “[t]here is no teaching or suggestions in Ash tat calcium gluconate has any effect on growth of bacteria in the GI tract, let alone that it can inhibit bacterial growth.”
all the features of the present claimed invention, Ash et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely calcium gluconate is a known buffer or pH control agent for use in pharmaceutical and food applications (p. 947/Calcium gluconate), and in combination with the primary reference, discloses the presently claimed invention. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796